Exhibit 10.3

 

Execution Copy

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

This THIRD AMENDMENT TO CREDIT AGREEMENT (“Amendment”), dated as of
September 30, 2008, is by and among PINNACLE GAS RESOURCES, INC., a Delaware
corporation, the Lenders from time to time party hereto, and THE ROYAL BANK OF
SCOTLAND plc, as Administrative Agent and as Issuer.

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement (as amended by that certain Letter Regarding
Waiver and Amendment to Credit Agreement dated March 9, 2007 and the Second
Amendment to Credit Agreement dated as of July 29, 2008 and as further amended
and supplemented from time to time, the “Credit Agreement); and

 

WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as set forth herein;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.                                           Definitions.  Capitalized
terms used herein but not defined herein shall have the meanings as given them
in the Credit Agreement, unless the context otherwise requires.

 

Section 2.                                           Amendments.

 

(a)                                 Section 1.1.  Section 1.1 of the Credit
Agreement is hereby amended as follows:

 

(i)                                    The definition of “Alternate Base Rate”
is hereby amended and restated in its entirety as follows:

 

“Alternate Base Rate” means, on any date and with respect to all ABR Loans, a
fluctuating rate of interest per annum (rounded upward, if necessary, to the
next highest 1/16 of 1%) equal to the highest of the then determinable of

 

(a)                                 the Base Rate in effect on such day;

 

(b)                                the Federal Funds Effective Date in effect on
such day plus ½ of 1%; and

 

(c)                                 the sum of 1.00% plus the one-month LIBO
Rate as of 11:00 a.m. (London time) on such day.

 

--------------------------------------------------------------------------------


 

Changes in the rate of interest on that portion of any Loans maintained as ABR
Loans will take effect simultaneously with each change in the Alternate Base
Rate.  The Administrative Agent will give notice promptly to the Borrower and
the Lenders of changes in the Alternate Base Rate; provided that, the failure to
give such notice shall not affect the Alternate Base Rate in effect after such
change.”

 

(ii)                                 the definition of “Applicable Margin” is
hereby amended and restated in its entirety as follows:

 

“Applicable Margin” means, for any day and with respect to all Loans maintained
as Eurodollar Loans or ABR Loans, the applicable percentage set forth below
corresponding to the Utilization Percentage Share:

 

If the Utilization
Percentage Share is:

 

Then the Applicable
Margin for
Eurodollar Loans is:

 

Then the Applicable
Margin for ABR
Loans is:

 

Commitment
Fee is:

Greater than or equal to 90%

 

3.0%

 

1.75%

 

0.50%

Greater than or equal to 75% but less than 90%

 

2.75%

 

1.50%

 

0.50%

Greater than or equal to 50% but less than 75%

 

2.50%

 

1.25%

 

0.50%

Greater than or equal to 25% but less than 50%

 

2.25%

 

1.00%

 

0.50%

Less than 25%

 

2.00%

 

0.75%

 

0.50%

 

If at any time the Borrower fails to deliver a Reserve Report or Probable and
Possible Report pursuant to Section 2.8.2 or 2.8.3, then the “Applicable Margin”
means the rate per annum set forth on the grid when the Utilization Percentage
Share is at its highest level until such time as such Reserve Report and such
Probable and Possible Report have been delivered.

 

(iii)                              The definition of Current Assets is hereby
amended and restated in its entirety as follows:

 

“Current Assets” means, at any date, the current assets of the Borrower and its
Consolidated Subsidiaries plus the aggregate Unused Commitments which would be
available pursuant to Section 5.1, exclusive of the current portion of the
mark-to-market value of assets constituting commodity derivative instruments as
reflected on the Borrower’s consolidated balance sheet.

 

2

--------------------------------------------------------------------------------


 

(iv)                             The definition of Current Liabilities is hereby
amended and restated in its entirety as follows:

 

“Current Liabilities” means, at any date, the current liabilities of the
Borrower and its Consolidated Subsidiaries, exclusive of the current portion of
the Loans and Letters of Credit hereunder and exclusive of the current portion
of the mark-to-market value of liabilities constituting commodity derivative
instruments as reflected on the Borrower’s consolidated balance sheet.

 

(b)                                Section 5.1.2.  Section 5.1.2 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

5.1.2                       the fact that, immediately before such requested
Credit Extension, no Default shall have occurred and be continuing and that the
making of any such Credit Extension will not cause a Default, including, for
clarification, the fact that the making of such Credit Extension shall not
cause, nor with the passage of time be expected to cause, a breach of the
financial covenants included in 7.15.3, 7.15.4, or 7.15.5 as of the time of such
Credit Extension and the fact that immediately before the making of such
requested Credit Extension, ratio of the Borrower’s Current Assets to its
Current Liabilities (as of the time of the request for such Credit Extension) is
no less than 1.00 to 1.00.

 

Section 3.                                           Waiver.  The Administrative
Agent and the Lenders hereby waive the requirement in Section 7.15.2 of the
Credit Agreement that the Borrower not permit the ratio of its Current Assets to
its Current Liabilities to be less than 1.00 to 1.00 for the fiscal quarter
ending September 30, 2008.  The waiver in this Section 3 is effective only for
the fiscal quarter ending September 30, 2008 and not any other fiscal quarter.

 

Section 4.                                           Conditions to
Effectiveness.  This Amendment shall be deemed effective as of the date hereof
following the satisfaction of the following conditions:

 

(a)                                 the Administrative Agent shall have received
counterparts hereof duly executed by the Borrower, the Administrative Agent, and
the Required Lenders; and

 

(b)                                the Administrative Agent shall have received
an amendment fee in an amount equal to Thirty-Six Thousand Two Hundred Fifty
Dollars ($36,250) for the account of the Administrative Agent.

 

Section 5.                                           Representations and
Warranties.  The Borrower hereby represents and warrants that after giving
effect hereto:

 

(a)                                 the representations and warranties of the
Borrower and each Subsidiary contained in the Loan Documents are true and
correct in all material respects on and as of the date hereof, other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date;

 

(b)                                the execution, delivery and performance by
the Borrower and each Subsidiary of this Amendment has been duly authorized by
all necessary corporate action

 

3

--------------------------------------------------------------------------------


 

required on their part and this Amendment, along with the Credit Agreement as
amended hereby and other Loan Documents, constitutes the legal, valid and
binding obligation of each Obligor party thereto enforceable against them in
accordance with its terms, except as its enforceability may be affected by the
effect of bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the rights or remedies
of creditors generally;

 

(c)                                 neither the execution, delivery and
performance of this Amendment by the Borrower and each Subsidiary, the
performance by them of the Credit Agreement nor the consummation of the
transactions contemplated hereby does or shall contravene, result in a breach
of, or violate (i) any provision of the Borrower or any Subsidiary’s certificate
or articles of incorporation or bylaws or other similar documents, or
agreements, (ii) any law or regulation, or any order or decree of any court or
government instrumentality, or (iii) any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which the Borrower or any of its
Subsidiaries is a party or by which the Borrower or any of its Subsidiaries or
any of their property is bound, except in any such case to the extent such
conflict or breach has been waived herein or by a written waiver document, a
copy of which has been delivered to Administrative Agent on or before the date
hereof;

 

(d)                                no Material Adverse Effect has occurred and
is continuing; and

 

(e)                                 no Default or Event of Default has occurred
and is continuing.

 

Section 6.                                           Ratification.

 

(a)                                 This Amendment shall be deemed to be an
amendment to the Credit Agreement, and the Credit Agreement, as hereby amended,
and all Obligations in connection therewith, are hereby ratified, approved and
confirmed in each and every respect.  On and after the effectiveness of this
Amendment in accordance with Section 4 above, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import,
referring to the Credit Agreement, and each reference in each other Loan
Document to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended or otherwise modified by this Amendment.  This
Amendment is a Loan Document.

 

(b)                                The Borrower and each of its Subsidiaries
hereby ratifies, approves and confirms in every respect all the terms,
provisions, conditions and obligations of each of the Security Documents,
including without limitation all Mortgages, Pledge and Security Agreements, and
Guaranties, to which it is a party.

 

Section 7.                                           Costs and Expenses.  As
provided in Section 9.4 of the Credit Agreement, the Borrower agrees to
reimburse Administrative Agent for all fees, costs, and expenses, including the
reasonable fees, costs, and expenses of counsel or other advisors for advice,
assistance, or other representation in connection with this Amendment.

 

Section 8.                                           GOVERNING LAW. THIS
AGREEMENT HAS BEEN NEGOTIATED, IS BEING EXECUTED AND DELIVERED, AND WILL BE
PERFORMED IN WHOLE OR IN PART, IN THE STATE OF NEW YORK, AND THE

 

4

--------------------------------------------------------------------------------


 

SUBSTANTIVE LAWS OF SUCH STATE AND THE APPLICABLE FEDERAL LAWS OF THE UNITED
STATES OF AMERICA SHALL GOVERN THE VALIDITY, CONSTRUCTION, ENFORCEMENT AND
INTERPRETATION OF THE LOAN DOCUMENTS, EXCEPT TO THE EXTENT THE LAWS OF ANY
JURISDICTION WHERE COLLATERAL IS LOCATED REQUIRE APPLICATION OF SUCH LAWS WITH
RESPECT TO SUCH COLLATERAL.

 

Section 9.                                           Severability.  Any
provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such provision and such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Amendment or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 10.                                     Counterparts.  This Amendment
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument, and any party hereto may execute this
Amendment by signing one or more counterparts.  Any signature hereto delivered
by a party by facsimile transmission shall be deemed to be an original signature
hereto.

 

Section 11.                                     No Waiver.  Except as expressly
set forth in this Amendment, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any default of the Borrower or any
other Obligor or any right, power or remedy of the Administrative Agent or the
other Secured Parties under any of the Loan Documents, nor constitute a waiver
of any provision of any of the Loan Documents.

 

Section 12.                                     Successors and Assigns.  This
Amendment shall be binding upon the Borrower and its successors and permitted
assigns and shall inure, together with all rights and remedies of each Lender
hereunder, to the benefit of each Lender and the respective successors,
transferees and assigns.

 

Section 13.                                     Entire Agreement.  THIS
AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF
AND SHALL SUPERSEDE ANY PRIOR AGREEMENT BETWEEN THE PARTIES HERETO, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT HEREOF.  FURTHERMORE, IN THIS REGARD,
THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF SUCH PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SUCH PARTIES.

 

[Signature Pages Follow]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date hereof.

 

 

BORROWER:

 

 

 

PINNACLE GAS RESOURCES, INC.

 

 

 

 

 

By:

    /s/ Peter G. Schoonmaker

 

Name:

Peter G. Schoonmaker

 

Title:

Chief Executive Officer and President

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

THE ROYAL BANK OF SCOTLAND plc,

 

 

 

 

 

By:

    /s/ Robert L. Roberts

 

Name:

Robert L. Roberts

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

THE ROYAL BANK OF SCOTLAND plc,

 

 

 

 

 

By:

    /s/ Robert L. Roberts

 

Name:

Robert L. Roberts

 

Title:

Managing Director

 

--------------------------------------------------------------------------------